Citation Nr: 1709648	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  07-16 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to a compensable disability evaluation for pseudofolliculitis.  

2.  Entitlement to a compensable disability evaluation for status-post appendectomy scarring.  

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected adjustment disorder with depressed mood.  

4.  Entitlement to service connection for left epididymitis, to include as secondary to service-connected appendectomy residuals.  

5.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected adjustment disorder with depressed mood.  

6.  Entitlement to service connection for rhinitis.  

7.  Entitlement to service connection for sinusitis.  

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected adjustment disorder with depressed mood.  

9.  Entitlement to service connection for hiatal hernia, to include as secondary to service-connected adjustment disorder with depressed mood.  

10.  Entitlement to service connection for colitis, to include as secondary to claimed hiatal hernia.  

11.  Entitlement to an initial disability rating in excess of 50 percent for adjustment disorder and/or mood disorder with depressed mood.  

12.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  

13.  Entitlement to an earlier effective date for the award of adjustment disorder with depressed mood, to include on the basis of clear and unmistakable error (CUE).

14.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right hip prior to February 6, 2013.

15.  Entitlement to a disability evaluation in excess of 20 percent for a right hip disability from February 6, 2013 to the present.  

16.  Entitlement to a disability evaluation in excess of 10 percent for trochanteric bursitis of the left hip, with degenerative joint disease, prior to January 10, 2013.  

17.  Entitlement to a disability evaluation in excess of 20 percent for trochanteric bursitis of the left hip, with degenerative joint disease, from January 10, 2013 to the present.  

18.  Entitlement to service connection for a bilateral knee disability.  

19.  Entitlement to service connection for a lumbar spine disability.  
 

REPRESENTATION

Appellant represented by:	J. Berry, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1976 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Veteran testified before a Decision Review Officer (DRO) at the RO in Houston, Texas in June 2009.  The Veteran also testified at a Board hearing at the RO in July 2013.  These transcripts have been associated with the file.  

The claim for a higher rating for a right hip disability was denied by the Board in February 2014 and was appealed to the U. S. Court of Appeals for Veterans Claims (Court). Pursuant to a joint motion for remand between counsel for the Veteran and VA, the Court vacated the February 2014 decision.  In April 2015, the Board remanded the claim to request additional development. In a February 2014 decision, the Board reopened and remanded claims for entitlement to service connection for bilateral knee and lumbar spine disabilities. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted a significant amount of evidence and argument since the issues were most recently certified to the Board in February 2016.  In particular, in May 2016, the Veteran through counsel submitted a statement by a medical professional which addressed many and the totality of the relevant disorders at issue. No waiver of review by the RO has been received.  A supplemental statement of the case (SSOC), indicating a de novo review of the claims in light of this evidence, was not issued.  The claims in this case date to 2006 and 2012, and the case must be remanded so that evidence submitted since the last SSOC can be reviewed in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Allow the Veteran and his representative the appropriate time to submit any additional evidence or, if necessary, to alert VA as to the existence of other records which VA may obtain on his behalf.  Should records be identified, all efforts to obtain them, subsequent to the obtaining of appropriate waivers, must be accomplished.  Any evidence received in concert with development of the claims should be associated with the claims file.  

2.  Review all evidence received since the last statement of the case (SOC) and supplemental statement of the case (SSOC) were issued, which have either been submitted to the RO prior to certification to the Board or submitted to the Board directly without waiver of RO review in the first instance.  Conduct the appropriate de novo review, to include of any new evidence obtained in connection with development of the claims and, if warranted, conduct additional development in the form of VA examinations or securing of additionally identified outstanding federal records (or anything else which might be indicated).  Issue an appropriate consolidated supplemental statement of the case following re-adjudication should any of the claims not be granted in their entirety.  Following this, submit the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

